

115 SRES 610 IS: Recognizing that for 50 years, the Republic of Fiji has worked with the United States toward stability, prosperity, and peace in the Pacific and beyond, and expressing the sense of the Senate that the United States will continue to remain a strong, reliable, and active partner in the Pacific.
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 610IN THE SENATE OF THE UNITED STATESJune 8, 2020Mr. Gardner (for himself and Ms. Hirono) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing that for 50 years, the Republic of Fiji has worked with the United States toward stability, prosperity, and peace in the Pacific and beyond, and expressing the sense of the Senate that the United States will continue to remain a strong, reliable, and active partner in the Pacific.Whereas Fiji became independent of the United Kingdom on October 10, 1970;Whereas Fiji is a valued security partner of the United States, participating in the International Military Education and Training (IMET) program, which sends members of the Republic of Fiji Military Forces to professional military education courses in the United States; Whereas the Republic of Fiji Military Forces deployed to Australia in January 2020 to assist with the Australian bushfires and look to contribute to future United Nations peacekeeping operations;Whereas Fiji participates in workshops sponsored by United States Indo-Pacific Command covering international humanitarian law, humanitarian assistance and disaster relief (HADR), maritime security, peacekeeping, and search and rescue operations;Whereas, since signing a shiprider agreement with Fiji in 2019, the United States has hosted Fijian shipriders on United States Navy and Coast Guard vessels;Whereas the United States Government supports strengthening cooperative activities with the Government of Fiji, including sustainable fisheries management and those authorized by the Asia Reassurance Initiative Act of 2018 (Public Law 115–109);Whereas section 1252 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) expands the number of countries that receive assistance under the Indo-Pacific Maritime Security Initiative, including Fiji;Whereas a peaceful, prosperous, and open Indo-Pacific rooted in a rule-based order that promotes security, opportunity, and dignity to all peoples benefits the people of both the United States and Fiji;Whereas Fiji restored democratic governance in 2014;Whereas over 30,000 United States citizens trace their roots to Fiji, and many of these reside in California;Whereas Fiji has hosted the Peace Corps since 1968;Whereas Des Plaines, Illinois, and Nailuva, Fiji, are sister cities, a broad-based, long-term partnership to promote peace through mutual respect, understanding, and cooperation centered on people-to-people exchanges; andWhereas the Nevada National Guard entered into a State Partnership Program with Fiji in 2019: Now, therefore, be itThat the Senate—(1)commends the Republic of Fiji on a successful return to democracy and 2 elections deemed to be free and fair by international observers;(2)supports and affirms the full implementation of provisions of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) with regard to deepening its cooperation with Fiji in areas of mutual interest, including fisheries and marine resource conservation, environmental challenges and resilience, global health, development and trade, and people-to-people ties, as well as continuing United States assistance, as appropriate, to support the rule of law, good governance, and economic development; and(3)recognizes Fiji’s participation in multinational security forces and multilateral institutions, including the United Nations, the International Monetary Fund, the World Bank, the Asian Development Bank, the International Atomic Energy Agency, the World Trade Organization, the Pacific Community, and the Secretariat of the Pacific Regional Environmental Programme, and the Pacific Islands Forum.